Citation Nr: 1016836	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-15 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to June 
1986.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran was originally scheduled for a central office 
hearing on February 9, 2010.  The record indicated that she 
withdrew her hearing request on January 27, 2010.  See 
38 C.F.R. § 20.704(e) (2009).  Accordingly, the Board may 
proceed with appellate review.


FINDINGS OF FACT

1. The Veteran did not engage in combat.

2.  The record includes credible supporting evidence for the 
Veteran's claimed in-service personal assault stressors.

3.  The Veteran has a diagnosis of PTSD, at least in part 
predicated on the in-service assaults.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD, due to personal assault, have been met. 
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the appellant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.

Analysis

The first two elements of a PTSD service connection claim are 
a medical diagnosis of PTSD and a link, established by 
medical evidence, between current PTSD symptoms and an in-
service stressor.  38 C.F.R. § 3.304(f).  The Veteran was 
diagnosed with PTSD in December 2004, based at least in part 
on sexual assaults that occurred during her military service.  
Thus, these elements have been met.

The third requirement necessary to establish service 
connection for PTSD is credible supporting evidence that the 
claimed in-service stressor occurred.  

In this case, the Veteran's DD Form 214 shows no awards 
indicative of combat and her military occupational specialty 
(MOS) was accounting specialist.  Therefore the Veteran's 
claimed stressors must be corroborated by evidence other than 
her own lay testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  

The stressors claimed by the Veteran are personal assaults, 
therefore evidence from sources other than the Veteran's 
service records, such as records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy; may 
corroborate her account of the stressors.  38 C.F.R. 
§ 3.304(f)(3).

In this case, the Veteran's claimed stressors are sexual 
assaults that occurred during her military service.  She 
provided a detailed statement describing multiple assaults in 
a July 2005 statement.  Three such assaults occurred during 
the Veteran's active duty service, and a fourth occurred 
during National Guard service.  In an October 2009 letter, 
the Veteran's friend, A.S.O., corroborated one of the active 
duty incidents based on her recollection of contemporaneous 
phone calls with the Veteran.  

The Board notes that corroboration of every detail is not 
required to satisfy the 38 C.F.R. § 3.304(f), requirement 
that there be credible supporting evidence that the claimed 
stressors actually occurred.  Suozzi v. Brown, 10 Vet. App. 
307 (1997).  The first incident described by A.S.O. appears 
to align with the Veteran's description of the assault 
previously labeled Incident #1 in the July 2005 account.  
Such assault occurred in 1982, during the Veteran's active 
duty.  

The Board finds A.S.O. competent to provide evidence of 
information obtained during her phone calls with the Veteran 
while the Veteran was in service.  She is also found to be 
credible and therefore at least one in-service assault has 
been corroborated, satisfying the third and final requirement 
under 38 C.F.R. § 3.304(f).

Accordingly, service connection for PTSD due to personal 
assault is warranted.  In reaching this conclusion, the 
evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been appropriately applied.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


